Exhibit 10.1

ALLIANT ENERGY CORPORATION

[img1.gif]
PERFORMANCE CONTINGENT RESTRICTED STOCK AGREEMENT

THIS PERFORMANCE CONTINGENT RESTRICTED STOCK AGREEMENT (this “Agreement”) is
made and entered into as of the 2nd day of January, 2008 (the “Grant Date”), by
and between Alliant Energy Corporation, a Wisconsin corporation (the “Company”),
and [Employee], a key employee of the Company (“Employee”).

R E C I T A L S

WHEREAS, the Company has in effect the Alliant Energy Corporation 2002 Equity
Incentive Plan, as Amended and Restated (the “Plan”), which provides for, among
other things, the issuance of shares of common stock, par value $0.01 per share
(“Stock”), of the Company to a Key Employee (as defined in the Plan), at the
discretion of the Compensation and Personnel Committee of the Board of Directors
of the Company (the “Committee”); and

WHEREAS, the Committee has authorized the grant of shares of Stock to the
Employee, subject to the restrictions provided herein; and

WHEREAS, the Company and the Employee desire to memorialize this grant of Stock
made to the Employee under the Plan.

A G R E E M E N T

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein set forth, the parties hereto mutually covenant and agree as
follows:

1.

Award of Restricted Stock. Subject to the terms and conditions of this
Agreement, the Employee is granted _______ shares of Stock (the “Restricted
Shares”), subject to adjustment in accordance with the terms of the Plan.

2.

Restricted Shares. The Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

 

(a)

Performance Period. The “Performance Period” is the period beginning on January
1, 2008 and ending on December 31, 2009, December 31, 2010, or December 31,
2011, as applicable to satisfy the Performance Contingency.

 

(b)

Performance Contingency. The “Performance Contingency” is satisfied if for the
second year, for the third year or for the fourth year of the Performance
Period, the Company’s annual Net Income from Continuing Operations (“Net Income
from Continuing Operations”) is at least 119% of the Net Income from Continuing
Operations for the year ending immediately prior to the beginning of the
Performance Period (based on compounded annual Net Income growth from Continuing
Operations of 6% per year times three years). More specifically, the Performance
Contingency is satisfied if on December 31, 2009, or on December 31, 2010, or on
December 31, 2011, the Company’s Net Income from Continuing operations is at
least 119% of the 2007 year-end Net Income from Continuing Operations.

 

(c)

Forfeiture Restrictions. Except as otherwise provided herein, the Employee may
not sell, assign, pledge, exchange, hypothecate or otherwise transfer, encumber
or dispose of the Restricted Shares other than by transferring them to the
Company or by will or by the laws of descent and distribution; provided,
however, that the Employee may designate a beneficiary or beneficiaries to
exercise the Employee’s rights and to receive the Restricted Shares upon the
Employee’s death. If the Performance Contingency is not satisfied by the end of
the fourth year of the Performance Period, then the Employee shall forfeit and
surrender the Restricted Shares for no consideration. The foregoing prohibition
against transfer and the obligation to forfeit and surrender the Restricted
Shares if the Performance Contingency is not satisfied are herein referred to as
the “Forfeiture Restrictions.”

 

(d)

Acceleration of Forfeiture Restrictions—Certain Terminations of Employment
During Performance Period. If the Participant’s employment with the Company
terminates during the Performance Period for any reason other than the
Participant’s Retirement, Disability, involuntary termination without Cause, or
death, the Restricted Shares granted under this Agreement will be forfeited on
the date of such termination of employment; provided, however, that in such
circumstances, the Committee, in its discretion, may waive such automatic
forfeiture and determine that the Participant will be entitled to receive a pro
rata or other portion of the Restricted Shares if the Performance Contingency is
satisfied.

 

(e)

Lapse of Forfeiture Restrictions—Certain Special Events During Performance
Period. If the Performance Contingency is satisfied and if the Participant’s
employment with the Company terminates during the Performance Period because of
the Participant’s Retirement, Disability, involuntary termination without Cause,
or death, the Participant shall be entitled to a prorated number of the
Restricted Shares based on the ratio of the number of months the Participant was
employed during the Performance Period to the total number of months in the
Performance Period. The remaining Restricted Shares shall be forfeited.

 

(f)

Lapse of Forfeiture Restrictions—Change in Control. If a Change in Control
occurs during the Performance Period and at least 180 days after the date the
Restricted Shares were granted, and the Participant’s termination does not occur
before the Change in Control date, the Participant shall be entitled to a
prorated number of the Restricted Shares based on the ratio of the number of
months the Participant was employed during the Performance Period up to the
Change in Control to 36 (unless the Performance Period was already into its
fourth year, in which case the denominator would be 48). For the Participants
entitled to prorata vesting, the remaining Restricted Shares shall be forfeited.

 

(g)

Lapse of Forfeiture Restrictions—End of Performance Period. Subject to
paragraphs (d), (e) and (f) of this Section 2, the Forfeiture Restrictions shall
lapse as to all of the Restricted Shares as of the end of the Performance Period
if the Performance Contingency has been satisfied.

 

(h)

Definitions. The following sets forth definitions of certain terms used in this
Agreement:

(i)           Cause. The term “Cause” means the admission by or the conviction
of the Participant of an act of fraud, embezzlement, theft, or other criminal
act constituting a felony under U.S. laws involving moral turpitude. The Board
of Directors of the Company (the “Board”), by a majority vote, shall make the
determination of whether Cause exists.

(ii)          Change in Control. The term “Change in Control” means the
occurrence of any one of the events set forth in the following paragraphs:

(1)   any Person (other than (A) the Company or any subsidiary of the Company
(each a “Subsidiary”), (B) a trustee or other fiduciary holding securities under
any employee benefit plan of the Company or any Subsidiary, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities or (D)
a corporation owned, directly or indirectly, by the shareowners of the Company
in substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Grant Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or

(2)   the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on the
Grant Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened proxy or consent solicitation for the purpose of opposing a
solicitation by the Company relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareowners was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Grant
Date, or whose appointment, election or nomination for election was previously
so approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any Subsidiary) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareowners of the Company at a
meeting of shareowners held following consummation of such merger, consolidation
or share exchange; and, provided further, that in the event the failure of any
such Persons appointed to the Board to be Continuing Directors results in a
Change in Control, the subsequent qualification of such Persons as Continuing
Directors shall not alter the fact that a Change in Control occurred; or

(3)   the Company after the Grant Date, consummates a merger, consolidation or
share exchange with any other corporation or issues voting securities in
connection with a merger, consolidation or share exchange involving the Company
(or any Subsidiary), other than (A) a merger, consolidation or share exchange
which results in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Grant Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or

(4)   the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company or the Company effects a sale or disposition of all
or substantially all of its assets (in one transaction or a series of related
transactions within any period of 24 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the shares of
Common Stock immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.



(iii)        Disability. “Disability” shall have the meaning provided in the
Alliant Energy Cash Balance Plan.

(iv)         Retirement. “Retirement” of the Participant shall mean the
Participant’s employment terminates (with the consent of the Company) after he
or she has reached age 55 with 10 years of service.

3.

Book Entry. The Restricted Shares will be held in book entry by the Company’s
transfer agent in the name of the Employee for that number of Restricted Shares
issued to the Employee.

4.

Transfer After Lapse of Restrictions. To the extent the Forfeiture Restrictions
have lapsed, the Restricted Shares shall thereafter be freely transferable by
the Employee, provided that the Employee agrees for himself or herself and his
or her heirs, legatees and legal representatives, with respect to all shares of
Stock acquired pursuant to the terms and conditions of this Agreement (or any
shares of Stock issued pursuant to a stock dividend or stock split thereon or
any securities issued in lieu thereof or in substitution or exchange therefor),
that he or she and his or her heirs, legatees and legal representatives will not
sell or otherwise dispose of such shares except pursuant to a registration
statement filed by the Company that has been declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Act”), or except in a transaction which is determined by counsel to the
Company to be exempt from registration under the Act and any applicable state
securities laws; and to execute and deliver to the Company such investment
representations and warranties, and to take such other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
Act and any other applicable securities laws. The Employee agrees that the
certificates representing any of the shares of Stock acquired pursuant to the
terms and conditions of this Agreement may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws.

5.

Voting Rights, Dividends and Other Distributions. Following the issuance of the
Restricted Shares under Section 3 and while the Restricted Shares are subject to
the Forfeiture Restrictions of Section 2:

 

(a)

The Employee shall be entitled to exercise full voting rights with respect to
such Restricted Shares.

 

(b)

The Employee shall be entitled to receive any cash dividends (whether regular or
otherwise), stock dividends and other distributions (whether paid in cash or
securities) paid or made with respect to the Restricted Shares, provided,
however, that any such dividends or distributions shall be held in the custody
of the Company and shall be subject to the same restrictions on transferability
and forfeitability that apply to the corresponding Restricted Shares. All
dividends or distributions credited to the Employee shall be paid to the
Employee within forty-five (45) days following the full vesting of the
Restricted Shares with respect to which such dividends or distributions were
made.

Notwithstanding the foregoing, no dividends or distributions shall be payable to
the Employee with respect to, and the Employee shall not have the right to vote
the Restricted Shares with respect to, record dates occurring prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Employee has forfeited the Restricted Shares.

6.

Beneficiary Designation. The Employee may from time to time revoke or change his
or her beneficiary without the consent of any prior beneficiary by filing a new
designation with the Committee. The last such designation that the Committee
receives shall be controlling; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Committee prior
to the Employee’s death, and in no event shall any designation be effective as
of a date prior to such receipt. If no such beneficiary designation is in effect
at the time of the Employee’s death, or if no designated beneficiary survives
the Employee or if such designation conflicts with law, then the Employee’s
estate shall be entitled to receive the Restricted Shares following the death of
the Employee. If the Committee is in doubt as to the right of any person to
receive the Restricted Shares, then the Company may retain the Restricted
Shares, without liability for any interest thereon, until the Committee
determines the person entitled thereto, or the Company may deliver the
Restricted Shares to any court of appropriate jurisdiction, and such delivery
shall be a complete discharge of the liability of the Company therefor.

7.

Adjustments. The Committee may adjust the number of shares subject to this
Agreement in accordance with and pursuant to Section 4(b) of the Plan.

8.

Withholding of Tax. To the extent that the receipt of the Restricted Shares or
dividends or the lapse of any Forfeiture Restrictions results in income to the
Employee for any federal or state income tax purposes, no later than the date as
of which such tax withholding is first required, the Employee shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal or state income tax required to be withheld with respect to such
amount. If the Employee fails to do so, then the Company is authorized to
withhold from any cash remuneration then or thereafter payable to the Employee
any tax required to be withheld by reason of such resulting compensation income.
If the Employee does not make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Shares, then
the Employee shall be allowed to satisfy the tax withholding obligations arising
with respect to the Restricted Shares with shares of Stock (including Restricted
Shares upon which the restrictions have lapsed but excluding Restricted
Securities (as defined in the Plan)) having a fair market value equal to the
minimum statutory total tax required to be withheld.

9.

Powers of Company Not Affected. The existence of this Agreement or the
Restricted Shares herein granted shall not affect in any way the right or power
of the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred, or prior preference stock ahead of or
affecting the Stock or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

10.

Employment. The granting of Restricted Shares under this Agreement shall not be
construed as granting to the Employee any right with respect to continued
employment by the Company. Any question as to whether and when there has been a
termination of the Employee’s employment with the Company shall be determined by
the Committee in its sole discretion.

11.

Interpretation. As a condition of the granting of the Restricted Shares, the
Employee agrees for himself or herself and his or her legal heirs, legatees or
representatives, that any dispute or disagreement that may arise under or as a
result of or pursuant to this Agreement shall be determined by the Committee in
its sole discretion, and any interpretation by the Committee of the terms of
this Agreement or the Plan shall be final, binding and conclusive.

12.

Successors and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. This Agreement
shall be binding upon, and inure to the benefit of the Employee, his or her
legal heirs, legatees and representatives. Except for the designation of a
beneficiary as provided herein, this Agreement may not be assigned by the
Employee, and any attempted assignment shall be null and void and of no legal
effect.

13.

Amendment or Modification. Except as otherwise provided herein, no term or
provision of this Agreement may be amended, modified or supplemented orally, but
only by an instrument in writing signed by the parties.

14.

Governing Law. The validity, construction, and effect of this Agreement shall be
determined in accordance with the internal laws of the State of Wisconsin,
without reference to conflict of law principles thereof, and applicable federal
law.

15.

Headings. Headings are used in this Agreement solely as a convenience to
facilitate reference. Such headings shall not be deemed in any way material or
relevant to the construction or interpretation of this Agreement.

16.

No Fractional Shares. No fractional shares of Stock or other securities shall be
issued or delivered pursuant to this Agreement, and the Committee in its sole
discretion shall determine (except as otherwise provided in the Plan) whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional shares of Stock or other securities, or whether such
fractional shares of Stock or other securities or any rights thereto shall be
canceled, terminated, or otherwise eliminated.

17.

Subject to Plan. This Agreement is subject in all respects to the terms and
conditions of the Plan.

* * *

[The signatures to this Agreement are on the next page.]

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Employee has hereunto affixed his or her hand as
of the day and year first above written.

ALLIANT ENERGY CORPORATION

(the “Company”)

 

By:                                                                         

Its: Executive Vice President and General Counsel

 

EMPLOYEE:

 

                                                                   

 

I understand that I have the right to name one or more primary beneficiaries and
one or more contingent beneficiaries to receive benefits in the event that my
primary beneficiaries die.

I hereby make the following beneficiary designations:

Primary Beneficiary:

 

Contingent Beneficiary:

Name:

_________________________

_________________________

Address:

_________________________

_________________________

Relationship:

_________________________

_________________________

 

(attach a piece of paper with the appropriate information for any multiple
beneficiaries, including the manner of splitting the benefit between
beneficiaries of the same class; if not provided otherwise, all sums payable to
more than one beneficiary of the same class shall be paid equally to those
beneficiaries living at the time of your death)

 

 

 